FILED
                                                                                January 12, 2022
                                                                                 EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                              SUPREME COURT OF APPEALS
                           SUPREME COURT OF APPEALS                                  OF WEST VIRGINIA




In re M.H., E.S., L.S., W.S., and D.H.

No. 21-0327 (Harrison County 18-JA-99-1, 18-JA-100-1, 18-JA-101-1, 18-JA-102-1, and 19-JA-
56-1)



                              MEMORANDUM DECISION


        Petitioner Mother A.H., by counsel Jenna L. Robey, appeals the Circuit Court of Harrison
County’s April 8, 2021, order terminating her parental rights to M.H., E.S., L.S., W.S., and D.H.1
The West Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick
Morrisey and Katherine A. Campbell, filed a response in support of the circuit court’s order. The
guardian ad litem, Julie N. Garvin, filed a response on the children’s behalf in support of the
circuit court’s order. On appeal, petitioner argues the circuit court erred in erred in denying her
motion for reunification and terminating her parental rights.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In September of 2018, the DHHR filed a child abuse and neglect petition alleging that
petitioner failed to supervise the children and failed to provide them a safe and sanitary home.
The DHHR further alleged that petitioner abused substances, educationally neglected then eight-
year-old M.S., and physically abused then-five-year-old E.S. Specifically, the DHHR maintained
that in July of 2018, petitioner struck E.S. so hard that his head struck a doorframe, and he
suffered a laceration that required stitches. Petitioner refused to provide medical treatment for the
child and the child’s father had to come to the house and take him to the hospital. During the

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).



                                                 1
same incident, petitioner left the remaining four children, including an infant, completely
unsupervised in the home after she left the residence. Some of the children reported witnessing
the abuse. As a result, petitioner was arrested for child abuse causing injury but was released on
bond. The DHHR also noted that petitioner had over fourteen previous referrals and/or safety
plans with Child Protective Services (“CPS”) in different counties dating back to the birth of the
oldest child, M.S., in 2011. The CPS history referenced domestic violence, substance abuse,
failure to supervise, unstable housing, poor hygiene, unsanitary living conditions, lack of food,
medical neglect, truancy, and untreated mental health issues. Six of the referrals occurred in
2018 alone and largely concerned then-four-year-old L.S. and then-two-year-old W.S. wandering
the streets in various neighborhoods while petitioner slept all day. Thereafter, petitioner waived
her preliminary hearing, and the court ordered her to submit to drug screens.

        After various continuances and petitioner’s completion of her parental fitness and
psychological evaluation in January of 2019, the circuit court convened an adjudicatory hearing
in February of 2019, wherein petitioner stipulated to the allegations contained in the petition. The
circuit court accepted her stipulation and adjudicated her as abusing parent.2 The DHHR filed a
second amended petition in April of 2019 after petitioner gave birth to D.H. Petitioner moved for
a post-adjudicatory improvement period, which was granted in April of 2019, without objection
from the parties. As terms of her improvement period, petitioner was ordered to participate in
random drug screening, intensive therapy, and supervised visitation with the children.
Additionally, petitioner was required to obtain and maintain stable housing and employment. In
June of 2019, the circuit court held an adjudicatory hearing on the second amended petition.
Petitioner stipulated to the allegations contained in that petition, and the circuit court adjudicated
her as an abusing parent to D.H.

        In December of 2019, the circuit court granted petitioner an extension to her
improvement period, and the children were placed in petitioner’s physical custody in an attempt
to reunify the family.3 Thereafter, CPS workers monitored the home and received three referrals
over the course of six months while the children were living with petitioner. In July of 2020, the
DHHR removed the children after substantiating the third referral concerning then-three-year-old
W.S. wandering around the neighborhood unsupervised and petitioner’s continued substance
abuse. The same month, the court held a hearing on the children’s removal from petitioner’s care
and stressed its concern with the length of time the case had been pending.

        The circuit court held contested final dispositional hearings in October and December of
2020. The DHHR moved to terminate petitioner’s parental rights and presented evidence that
petitioner had not been fully compliant with the terms and conditions of her improvement
periods. The DHHR showed that petitioner was required to submit to drug screens at the day
report center. Although petitioner submitted to drug screens from October of 2018 through


       2
       That same month, the DHHR amended the petition to include the father of E.S., L.S.,
and W.S. as a respondent parent.
       3
         All children were placed with petitioner except D.H., who remained in the care of her
foster family, with whom she had been placed since birth.


                                                  2
March of 2020, petitioner failed to drug screen again until September of 2020, despite the fact
that the day report center remained open during the COVID-19 pandemic closures. Further,
when petitioner submitted to drug screens, she consistently tested positive for marijuana.

        Dr. Edward Baker testified regarding petitioner’s parental fitness and psychological
evaluation. Per his testimony, petitioner was unable to control her emotions which led to her
inability to appropriately discipline the children. During the evaluation, petitioner disclosed past
methamphetamine and marijuana use. Dr. Baker diagnosed petitioner with borderline personality
disorder, with indications of poor mood stability and relationship impulsivity. In the evaluation,
Dr. Baker opined that with treatment, petitioner’s prognosis for achieving minimally adequate
parenting was “guarded.” Dr. Baker was questioned about petitioner’s lack of intensive
counseling and he opined that the short amount of time petitioner had spent in counseling was
insufficient to address her deficits.

        Next, petitioner’s therapist testified that petitioner’s first counseling session was in
August of 2019. However, petitioner only attended six counseling sessions. According to the
therapist, petitioner’s failure to participate was not related to the COVID-19 pandemic as
services were still offered and petitioner chose not to attend appointments. Most importantly, the
therapist testified that petitioner did not acknowledge her role in the abuse and neglect of the
children that led to the filing of the petitions and admitted to “self-medicating” with cannabidiol
(“CBD”) and marijuana.

        The parenting provider testified regarding petitioner’s supervised visitations and stated
that although some visits went well, petitioner often yelled at the children, could not control
them, and that some visits were chaotic. Petitioner appeared overwhelmed during visits when she
was alone. Another provider testified that petitioner was doing well with attending therapy,
seeking employment, and testing negative for marijuana when the children were returned to her
care in December of 2019.

        M.B., the father of M.H., testified that once M.H. was returned to him M.H. disclosed
that petitioner slept all the time and would lock W.S. in another room in her pack-and-play
without supervision. Then nine-year-old M.H. reported that petitioner placed the responsibility of
childcare of his half-siblings on him. M.B. stated that M.H. was in therapy, receiving medication
for Attention Deficit Hyperactive Disorder, and did not want to speak with petitioner. Finally,
the CPS worker testified that petitioner had complied with some aspects of her improvement
period but had not completed some requirements, such as counseling. She further stated that
petitioner tested positive for marijuana sporadically throughout the proceedings. Most
importantly, she stated that once the children were returned to petitioner’s care, she received
several referrals, which eventually led to the second removal of the children. In the worker’s
opinion, after nearly three years of services and CPS involvement with the current case,
petitioner had not addressed the conditions of abuse and neglect that led to the initial petition’s
filing.

       Finally, petitioner moved for the children to be reunified with her and the petition
dismissed. She stated that it was difficult being a single parent but that she had “gotten better” at
parenting the children. She admitted using CBD oils but downplayed her marijuana use and

                                                 3
made various excuses for the referrals that led to the children’s second removal. She regretted
letting the children get out of the house again and having CPS come back to take the children.
Petitioner stated that she had fully complied with all of the terms and conditions of her
improvement period, and, therefore, the children should be returned to her custody.

         After hearing the evidence, the circuit court found that petitioner’s improvement period
had been unsuccessful as she failed to retain and apply any knowledge or skills obtained through
the DHHR’s services. The circuit court found that petitioner had not “truly acknowledged” the
abuse and neglect the children sustained while in her care, thus making correcting the problem an
“exercise in futility at the children’s expense.” The court noted that each child had been in foster
care for a significant period of time and had been in several different placements and highlighted
the children’s need for permanency. The circuit court concluded that reunification was not in the
children’s best interests. Ultimately, the circuit court found that there was no reasonable
likelihood that the conditions of neglect and abuse could be substantially corrected in the near
future and that that termination of petitioner’s parental rights was necessary for the children’s
welfare. Petitioner now appeals the circuit court’s April 8, 2021, order terminating her parental
rights.4

       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in denying her motion for
reunification. She asserts that the termination of her parental rights did not serve the children’s
best interest as they are bonded with petitioner. Petitioner contends that the court found her “fit


       4
        M.H.’s father completed an improvement period, the child was reunified with the father,
and the father was dismissed from the proceedings. D.H.’s father’s parental rights were also
terminated below. The father of E.S., L.S., and W.S. had his parental rights also terminated
below. The permanency plan for E.S., L.S., W.S., and D.H., is adoption by their foster families.



                                                 4
and proper” in December of 2019, when the children were returned to her care. According to
petitioner, the drug screens could not distinguish between petitioner’s CBD use and illicit
marijuana.5 Additionally, petitioner’s therapist testified at the dispositional hearing that it was
normal for her to be overwhelmed parenting so many children while having anxiety. Petitioner
also claims that the evidence presented at the final dispositional hearings showed that she made
gains in parenting and disciplining the children and was not a safety concern. Finally, petitioner
argues that the court erred in finding that there was no reasonable likelihood that she could
correct the conditions of abuse and neglect in the near future and that the termination of her
parental rights was necessary for the children’s welfare. We disagree.

        Pursuant to West Virginia Code § 49-4-604(c)(6), a circuit court may terminate a parent’s
parental rights upon finding that “there is no reasonable likelihood that the conditions of neglect
or abuse could be substantially corrected in the near future” and that termination is necessary for
the children’s welfare. West Virginia Code § 49-4-604(d)(3) provides that there is no reasonable
likelihood that the conditions of neglect or abuse could be substantially corrected when

       [t]he abusing parent or parents have not responded to or followed through with a
       reasonable family case plan or other rehabilitative efforts of social, medical,
       mental health, or other rehabilitative agencies designed to reduce or prevent the
       abuse or neglect of the child, as evidenced by the continuation or insubstantial
       diminution of conditions which threatened the health, welfare, or life of the child.

Here, petitioner clearly failed to respond to a reasonable family case plan designed to prevent
further abuse and neglect of the children as evidenced by the children’s second removal. As
mentioned above, the circuit court attempted to reunify the four oldest children with petitioner in
December of 2019. However, CPS received three more referrals regarding petitioner over the
next three months and the children were removed again due to the same issues of petitioner’s
lack of supervision and marijuana use. Because petitioner failed to respond to a reasonable
family case plan, the circuit court did not err in finding that there was no reasonable likelihood
that the conditions of neglect or abuse could be substantially corrected in the near future.

       Although petitioner asserts that she is bonded with the children, we note evidence to the
contrary in the record. Starting with D.H., petitioner has absolutely no bond with the child as
D.H. has never been in her care and has remained with the same foster family since her birth.
Regarding the oldest child M.S., the record indicates that the child requested not to speak with


       5
         Petitioner provides no support for this contention, fails to cite to the record, and makes
no further argument regarding this issue. As such, this issue is inadequately briefed for appeal,
both in terms of complying with this Court’s rules and in terms of attempting to establish an
alleged error by the circuit court. Specifically, petitioner fails to cite to a single legal authority
that would entitle her to relief in this regard, which is in violation of Rule 10(c)(7) of the West
Virginia Rules of Appellate Procedure. As this Court has held, “[a] skeletal ‘argument,’ really
nothing more than an assertion, does not preserve a claim . . . . Judges are not like pigs, hunting
for truffles buried in briefs.” State v. Kaufman, 227 W. Va. 537, 555 n.39, 711 S.E.2d 607, 625
n.39 (2011) (citation omitted).


                                                  5
petitioner. Additionally, petitioner was charged with child abuse creating risk of injury after she
struck E.S., and some of the other children expressed fear of petitioner after witnessing this
abuse. The record shows that E.S., L.S., and W.S., all at ages under five, have been found
wandering in the neighborhood while petitioner slept during the day. As such, termination of
petitioner’s parental rights not only protected the children from further abuse and neglect, but
also provided permanency for the children. As the circuit court noted, the case had been pending
since 2018 and petitioner was given ample time to address her issues. Additionally, the record
shows that petitioner has had CPS involvement since the birth of the first child in 2011. This
Court has held:

               “[C]ourts are not required to exhaust every speculative possibility of
       parental improvement . . . where it appears that the welfare of the child will be
       seriously threatened, and this is particularly applicable to children under the age
       of three years who are more susceptible to illness, need consistent close
       interaction with fully committed adults, and are likely to have their emotional and
       physical development retarded by numerous placements.” Syl. Pt. 1, in part, In re
       R.J.M., 164 W.Va. 496, 266 S.E.2d 114 (1980).

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, Syl. Pt. 4. Further, “[e]nsuring finality for these
children is vital to safeguarding their best interests so that they may have permanency and not be
continually shuttled from placement to placement.” In re Cesar L., 221 W. Va. 249, 258, 654
S.E.2d 373, 382 (2007). In light of the above, we agree with the circuit court that termination of
petitioner’s parental rights was necessary for the children’s welfare.

        Finally, insomuch as petitioner argues that she should have received a less-restrictive
alternative disposition, we have held as follows:

                “Termination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood
       under [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse
       can be substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496,
       266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Because the record fully
supports a finding that there was no reasonable likelihood that the conditions of neglect and
abuse could be substantially corrected in the near future and that termination of petitioner’s
parental rights was necessary for the children’s welfare, we find no error in the proceedings
below.

        For the foregoing reasons, we find no error in the decision of the circuit court, and its
April 8, 2021, order is hereby affirmed.

                                                                                        Affirmed.



                                                6
ISSUED: January 12, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton




                                  7